     Case 7:21-cr-00022-EKD Document 41 Filed 07/29/21 Page 1 of 4 Pageid#: 93




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

UNITED STATES OF AMERICA                         )
                                                 )     Criminal No. 7:21-cr-00022
v.                                               )
                                                 )     By: Elizabeth K. Dillon
CRYSTAL DAWN BOONE                               )         United States District Judge


         MEMORANDUM OPINION AND ORDER DENYING APPEAL OF BOND
                            REVOCATION

         This matter is before the court on Crystal Dawn Boone’s motion for review of the

magistrate judge’s order revoking bond. (Dkt. No. 35.) The court held a hearing on Boone’s

appeal on July 26, 2021. (Dkt. No. 38.) For the reasons stated below, and for the reasons stated

on the record at the hearing, Boone’s appeal is denied.

                                       I. BACKGROUND

         The magistrate judge held a hearing on July 21, 2021, (Dkt. Nos. 32, 33) and entered an

order of detention on July 23, 2021 (Dkt. No. 37). At the hearing, the magistrate judge heard

testimony from probation officer Kim Falatic. The evidence reflected that on three occasions,

since being admitted to bond, Boone has tested positive or admitted to the use of

methamphetamine and amphetamine. Defendant was engaged in drug use moments before the

first home visit by probation. Moreover, defendant’s guilty plea was halted and rescheduled

when she was tested and found positive for drugs. The evidence also demonstrated that, at

times, defendant had not been in contact with her supervising officer, changed phone numbers,

and moved without reporting her whereabouts.

         The magistrate judge found that defendant’s continued use of methamphetamine is a

danger to the community. (Dkt. No. 32.) The court did not make a finding based on flight risk.
  Case 7:21-cr-00022-EKD Document 41 Filed 07/29/21 Page 2 of 4 Pageid#: 94




                                            II. ANALYSIS

          The court first addresses procedural arguments made by defendant. Defendant initially

argues that the order of detention states that the matter was before the court on the motion of the

government pursuant to 18 U.S.C. § 3142(f)(1). (Id.) Because of this, defendant argues that the

matter is not properly before this judge. It is clear to the court, as it was to the magistrate judge,

that this matter was brought and decided pursuant to 18 U.S.C. § 3148 for revocation of release.

The notation on the order of detention is simply incorrect, and the court proceeded pursuant to 18

U.S.C. § 3148(b).

          Second, defendant argues that this matter is not properly before the court because it was

not initiated by the government as allegedly required by § 3148(b), which provides that the

“attorney for the Government may initiate a proceeding for revocation of an order of release by

filing a motion with the district court.” Defendant did not cite any case law to the court in its

brief, but the court found several cases discussing this issue, none of it binding. While some

cases have held that the government must initiate a § 3148 proceeding, see, e.g., United States v.

Herrera, 29 F. Supp. 2d 756 (N.D. Tex. 1998), the weight of authority rejects that position and

finds that revocation can be initiated by the court when pretrial services informs the court of an

alleged violation. See, e.g., United States v. Pargellis, No. 3:19-cr-00272-3, 2020 WL 5581361,

at *1 (M.D. Tenn. Sept. 17, 2020) (noting that Herrera “is nonbinding and the cases following

its narrow interpretation of § 3148 ‘have gained little traction and have been largely

overlooked’”) (quoting United States v. Blechman, 782 F. Supp. 2d 1238, 1256 n.6 (D. Kan.

2011)).

          The court adopts the persuasive analysis of this issue set forth in United States v. Roland,

which “fundamentally disagreed with the holding reached in Herrera,” and held that the plain
  Case 7:21-cr-00022-EKD Document 41 Filed 07/29/21 Page 3 of 4 Pageid#: 95




language of § 3148 authorizes the court to “initiate a proceeding, independently from the

Government attorney, for revocation of release . . . when U.S. Pretrial Services informs the

Court, by petition, of an alleged violation.” No. 1:05MJ111, 2005 WL 2318866, at *2, *5 (E.D.

Va. Aug. 31, 2005).

       Given the adoption of the reasoning in Roland, the court then reviews § 3148(b), which

provides that the court “shall enter an order of revocation and detention” if the court

                       (1) finds that there is—

                     (A) probable cause to believe that the person has
               committed a Federal, State, or local crime while on release; or

                       (B) clear and convincing evidence that the person has
               violated any other condition of release; and

                       (2) finds that—

                        (A) based on the factors set forth in section 3142(g) of this
               title, there is no condition or combination of conditions of release
               that will assure that the person will not flee or pose a danger to the
               safety of any other person or the community; or

                     (B) the person is unlikely to abide by any condition or
               combination of conditions of release.

Section 3148(b) further provides that “[i]f there is probable cause to believe that, while on

release, the person committed a Federal, State, or local felony, a rebuttable presumption arises

that no condition or combination of conditions will assure that the person will not pose a danger

to the safety of any other person or the community.” In reviewing a motion to revoke or amend

an order of detention, the court reviews the magistrate judge’s order de novo. United States v.

Stewart, 19 F. App’x 46, 48 (4th Cir. 2001). In so doing, the court “must make an independent

determination of the proper pretrial detention or conditions of release.” Id.
  Case 7:21-cr-00022-EKD Document 41 Filed 07/29/21 Page 4 of 4 Pageid#: 96




       As the court explained at the hearing, there is probable cause to believe that defendant

committed a state felony by possessing methamphetamine in violation of Virginia Code § 18.2-

250. Because she tested positive for methamphetamine, and now admits to being an abuser of

methamphetamine, the court equates these positive tests to possession. Thus, there is a

rebuttable presumption that “no condition or combination of conditions will assure” that

defendant “will not pose a danger to the safety of any other person or the community,” and

defendant has failed to rebut this presumption. As a user of methamphetamine, Boone

contributes to the drug trade which poses a danger to others and the community. Moreover,

while defendant argued that she did not steal to support her drug habit, it appears that there is

probable cause to believe that she was willing to falsify a federal document to procure a firearm

for someone unwilling to make the purchase himself/herself in exchange for money. This

conduct is also poses a danger to others and the community. Accordingly, the court will deny

defendant’s appeal, affirm the revocation of the bond and pretrial release, and order Boone

detained pending further proceedings in this matter.

                                         III. CONCLUSION

       Based on the foregoing, it is HEREBY ORDERED that Boone’s appeal (Dkt. No. 35) is

DENIED, the revocation of her bond and pretrial release is AFFIRMED, and Boone is

ORDERED DETAINED pending further proceedings in this matter.

       The clerk is directed to provide notice of this order to counsel of record.

               Entered: July 29, 2021.



                                                       /s/ Elizabeth K. Dillon
                                                       Elizabeth K. Dillon
                                                       United States District Judge
